Citation Nr: 1029297	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-35 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for multilevel cervical 
degenerative disc/joint disease, claimed as secondary to the 
service-connected lumbosacral spine.  

2.  Entitlement to an increased rating for lumbosacral spine 
disability with narrowing of L5-S1 with compression, currently 
rated as 40 percent disabling.  

3.  Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart


INTRODUCTION

The veteran had active military service from August 1981 to 
August 1985, and from November 1985 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
This case was remanded by the Board in March 2009 for additional 
development.  As will be explained after the decision below, some 
of that development was not completed, necessitating another 
remand.  

(Consideration of the appellant's claim for an increased rating 
for lumbosacral spine disability is deferred pending completion 
of the development sought in the remand that follows the decision 
below.  The Board finds that the claim for TDIU is inextricably 
intertwined with the lumbosacral spine increased rating issue, 
and because that issue is being remanded, adjudication of the 
TDIU claim must be deferred pending the outcome of the 
lumbosacral spine increased rating issue.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (issues are "inextricably intertwined" when a decision on 
one issue would have a "significant impact" on a veteran's claim 
for the second issue).)


FINDING OF FACT

The Veteran does not have multilevel cervical degenerative 
disc/joint disease that is etiologically related to his service-
connected lumbosacral spine disability.  


CONCLUSION OF LAW

The veteran does not have multilevel cervical degenerative 
disc/joint disease that is the result of disease or injury 
incurred in or aggravated during active military service, or that 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in June 2003, 
April 2005, and April 2009.  Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have been 
cured by the RO's subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  

The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) and five supplemental statements of 
the case (SSOCs) reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service treatment record (STR) file, and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.  

The Veteran contends that he has a cervical spine disability that 
is related to his military service.  He has stated that he 
believes that this disability is either related to in-service 
complaints, including, according to the Veteran, evidence of a 
pinched nerve, and also that it is etiologically related to his 
service-connected lumbosacral spine disability.  

The Veteran's STRs contain a single complaint related to the 
neck.  An April 1983 entry described complaints related to the 
cervical spine.  The Veteran reported that he had experienced 
sharp pain on turning his neck, and that the pain had been 
experienced for the past two days.  The Veteran reported to this 
clinician that he had had a pinched nerve while in civilian life, 
and that an x-ray had confirmed a compressed nerve.  Examination 
by a medical doctor found that, while the Veteran did experience 
pain on movement, there was normal range of motion and no 
neurological deficits.  The physician diagnosed muscle spasm of 
the c-spine, and prescribed muscle relaxants and warm packs, with 
follow-up as needed.  There is no evidence in the Veteran's STRs 
of any follow-up, nor is there any medical evidence of a 
"pinched nerve" in the Veteran's cervical spine.  

A June 2001 VA neurology treatment note indicates that the 
Veteran has degenerative joint disease at C5-C7.  An April 2003 
neurosurgery clinic notes that the Veteran was returning to the 
clinic for complaints of chronic neck pain that began one to two 
years before, or in about 2001 to 2002.  

The report of a September 2003 VA examination noted that the 
Veteran reported that he denied any specific injuries to his 
neck, but that starting in 1986 he developed neck pain.  He 
stated that he never saw a physician for his neck problems.  
After examination of the Veteran and review of his reported 
history and the medical record, the examiner diagnosed 
degenerative disc disease and degenerative joint disease.  The 
examiner opined that this is not related to the Veteran's 
military service.  The examiner's rationale was that there is 
only one neck-related entry in the Veteran's STRs, and that notes 
do not indicate any significant trauma or the presence of ongoing 
neck symptoms.  The examiner concluded that it is less than 
likely as not that the Veteran's degenerative disc disease is 
related to the Veteran's naval service, and that it is most 
likely due to a natural degenerative process.  

The Veteran was most recently examined in connection with his 
cervical spine service connection claim in January 2010.  In a 
particularly detailed and well-written report, the examiner noted 
that she had reviewed the Veteran's C-file, and examined the 
Veteran.  Based on radiological findings, the examiner diagnosed 
cervical spine degenerative disc disease and degenerative joint 
disease at C5-C6 and C6-C7.  There were no associated 
neurological deficiencies reported by the Veteran or found on 
examination.  The examiner opined that it is less than likely as 
not that the Veteran's cervical spine disability is etiologically 
related to the single in-service neck complaint since that injury 
was not sufficient to have caused the current cervical spine 
disability.  The examiner also opined that the Veteran's current 
cervical spine disability was not caused by or related to his 
service-connected lumbosacral spine disability since there is no 
nexus with which to link the two conditions.  Likewise, the 
examiner opined, the cervical spine disability was not aggravated 
by his service-connected lumbosacral spine disability.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Further, disability that is proximately 
due to or the result of a service-connected disease or injury is 
considered service-connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Here, there is credible medical evidence that the Veteran had a 
single neck-related complaint, a strain unrelated to any reported 
trauma, while in service.  There also is credible medical 
evidence of a current cervical spine disability, cervical spine 
degenerative disc disease and degenerative joint disease at C5-C6 
and C6-C7.  However, there is no credible medical evidence of a 
nexus between the single in-service complaint and the current 
neck disability.  To the contrary, two VA medical examinations, 
given in 2003 and 2010, both found that the current cervical 
spine disability is not related to the Veteran's military 
service.  The 2010 examiner also opined that the Veteran's 
cervical spine disorder is not etiologically related to his 
service-connected lumbar spine disability.  Both opinions were 
supported by medical rationale.  absent any credible medical 
evidence of a nexus between the Veteran's current cervical spine 
disability and his military service, service connection must be 
denied.  

The Board acknowledges the Veteran's contention that his current 
cervical spine disability is related to his military service.  
However, there is no evidence of record showing that the Veteran 
has the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the etiology 
of this disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2009).  Consequently, the 
Veteran's own assertions as to the etiology of his multilevel 
cervical degenerative disc/joint disease have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against this 
service connection claim.  The Veteran's current multilevel 
cervical degenerative disc/joint disease is not traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for multilevel cervical 
degenerative disc/joint disease, claimed as secondary to the 
service-connected lumbosacral spine, is denied.  


REMAND
 
When the Veteran's claim for an increased rating for his 
lumbosacral spine disability was remanded by the Board in March 
2009, one of the reasons for the remand was to ensure that the 
Veteran was given complete notification as regards this claim as 
required by the VCAA.  Specifically, the Board noted that, while 
the Veteran had been advised of the rating criteria for 
evaluating the spine for the period prior to September 23, 2002, 
and for the new criteria effective beginning September 26, 2003, 
he had not been apprised of the rating criteria utilized in the 
intervening period.  Since the Veteran's lumbosacral spine 
increased rating claim was received in July 2001, it must be 
evaluated utilizing all three rating criteria, which had not been 
done.  This remand was necessary in order to give the Veteran 
ample opportunity to submit evidence relative to the changed 
criteria and to have the AOJ consider the evidence in the context 
of all of these criteria before returning the case to the Board.  
Moreover, the Board noted that this disability encompasses 
narrowing of L5-S1 with compression, suggesting that evaluation 
under disc-related rating criteria, such as those that were the 
purpose of the rating criteria change effective both September 
23, 2002, and September 26, 2003.  

The Board discussed the foregoing in detail in the body of its 
March 2009 remand.  At the time of the remand the Board was bound 
by the Court's decision in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Since following the mandates of Vasquez-Flores would 
naturally require that the AOJ provide all of the spine rating 
criteria in detail, in its remand order the Board simply ordered 
the AOJ to provide notification to the claimant and the 
claimant's representative that is compliant with the Court's 
holding in Vasquez-Flores.  

However, in the course of the remand the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that VA is 
not required to give veteran-specific notice to the veterans of 
information or evidence needed to substantiate their claims, or 
to notify veterans of potential "daily life" evidence.  See 
Vasquez-Flores, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  As a 
result of the Federal Circuit's decision, the AOJ was no longer 
required to provide Vasquez-Flores compliant notification to the 
claimant and his.  As a consequence, the Veteran was never 
informed as to the rating criteria in effect between September 
23, 2002, and September 25, 2003.  The Board must therefore 
remand in order that the Veteran be so advised.    

Accordingly, the Veteran's case is REMANDED to the AOJ for the 
following actions:
	
1.  The AOJ must provide notification to 
the claimant and the claimant's 
representative that describes in detail the 
criteria utilized to evaluate disabilities 
of the spine for each of the three periods 
encompassed by the Veteran's lumbosacral 
spine disability increased rating claim:  
(1) prior to September 23, 2002, (2) from 
September 23, 2002, to September 25, 2003, 
and (3) effective beginning September 26, 
2003.  

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.    

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


